Citation Nr: 0303518	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  98-15 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a colon disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and L.C.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  This case was previously 
before the Board in February 2000.  At that time, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.


FINDING OF FACT

A colon disorder, to include colon cancer, was not present 
during the veteran's military service or within one year 
thereafter, and is not otherwise shown to be related to the 
veteran's military service or to her service-connected back 
disability.


CONCLUSION OF LAW

A colon disorder was not incurred in or aggravated by the 
veteran's active military service and was not caused or 
aggravated by the veteran's service-connected back 
disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified her of all regulations pertinent to 
service connection claims, informed her of the reasons for 
which it had denied her claim, and provided her additional 
opportunities to present evidence and argument in support of 
her claim.  The claims file contains relevant service, 
private, and VA medical records, including VA examinations 
that have addressed the veteran's contentions in this case.  
The veteran has not referenced any unobtained evidence that 
might aid her claim or that might be pertinent to the bases 
of the denial of her claim, and in a September 2001 letter 
the veteran was notified of the evidence she could submit and 
the evidence that VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As such, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service incurrence for certain chronic diseases, 
such as cancer, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

As a result of an injury to her back during service, the 
veteran has been granted service connection for a low back 
disorder manifested by disc protrusions and radiculopathy to 
the left lower extremity.  The veteran asserts that her colon 
cancer is related to her service-connected low back 
disability.  Records in the claims file indicate that the 
veteran was diagnosed with colon cancer in 1998.

A November 15, 1976 service medical record indicates that the 
veteran reported nausea and vomiting blood; an assessment of 
gastroenteritis was noted.  On November 29, 1976 the veteran 
reported that she had fallen down stairs three days previous.  
The impression was sciatic nerve contusion.  A report of 
medical history, completed at service discharge in January 
1977, noted a history of indigestion.

The veteran's private physician (Dr. W.N.) has opined that 
the veteran's colon cancer is related to her November 1976 
back injury.  In a May 1, 2000 statement, Dr. W.N. stated as 
follows:

Any back injury, including this one, or 
any contusion to the spinal cord has 
several effects.  It affects the nerve 
transmission to the colon among other 
organs-certainly more organs can be 
involved-but in her case we know at least 
the colon was involved because she 
suffered from positive hematologic 
findings in the stool and this can be 
caused by landing on the sacrum, tipping 
the coccyx (which is the tip of the 
sacrum or tailbone) forward which 
perforates the rectal wall.  Also, the 
injury itself can cause paralytic ileus 
which can last from days to years.

In a letter dated May 12, 2000, Dr. W.N. noted that there 
were no known cases of colon cancer in the veteran's family.  
He essentially remarked that the veteran's back injury may 
have led to prolonged contact of "substances" with the 
colon, thereby resulting in cancer.

Following a June 2000 VA gastroenterology examination, the 
examiner stated that it was unlikely that the veteran's back 
injury was related to the development of colon cancer.  The 
examiner noted that although it was possible that the veteran 
had decreased motility following her back injury, the 
examiner stated that it was unlikely to have caused colon 
cancer.

In October 2001 the veteran was examined by the Chief of 
Hematology-Oncology at a VA medical facility in Long Beach, 
California.  Upon examination of the veteran and review of 
the veteran's claims file, the October 2001 VA examiner 
stated that "since the cause of adenocarcinoma of the 
appendix is not known I cannot exclude any contributing 
etiology but that there is no known association of 
adenocarcinoma and disk disease."

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's colon cancer is related to her service or her 
service-connected back disability.  While the veteran's 
private physician has stated that the veteran's back problems 
caused her colon cancer, the Board notes that the October 
2001 VA examiner noted that there was no known association of 
adenocarcinoma and disk disease.  In reviewing Dr. Dr. W.N.'s 
letters, the Board notes that he is a family practitioner 
with no apparent special expertise in the area of oncology.  
The Board also finds it important to note that the October 
2001 VA examiner has essentially indicated that the primary 
site of the veteran's cancer was the appendix.  Even if the 
opinions from the October 2001 VA physician and the veteran's 
private physician were accorded equal weight, the 
preponderance of the evidence is against the veteran's claim 
because another relevant opinion, which was obtained from a 
VA physician in June 2000, supports the October 2001 VA 
physician's opinion.

The Board notes that the veteran's own opinion that she has 
colon cancer which is related to her service back injury is 
not enough to support her claim.  While the Board does not 
doubt the sincerity of the veteran's belief regarding her 
claim, the veteran is not competent to offer evidence which 
requires medical knowledge, such as the determination of a 
disability's etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Further, service medical records contain no 
findings of colon cancer, and the record reveals that the 
veteran was not diagnosed with colon cancer until years 
following service.  Accordingly, a claim of entitlement to 
service connection for colon cancer under the presumptive 
provisions of 38 U.S.C.A. §§ 1101 and 1137 is not for 
application in this case.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a colon disorder is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

